DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 7/27/2022. Claims 1-20 are pending in the application. Claims 1-5, 7-12, and 15-19 are amended.
Applicant’s amendments have overcome each and every claim objection previously set forth in the Non-Final Office Action mailed 04/27/2022.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1-5, 7-12, and 15-19, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Objections
Claims 1, 4-5, 8, 11-12, 15, 18-19 are objected to because of the following informalities: 
Claim 1, 8, and 15 recite “into the another”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “into another”.
Claim 4, 11, and 18 recite “wherein the another”.  The Examiner believes that this is a typographical mistake and the Applicant meant to recite “wherein another”.
Claim 5, 12, and 19 recite “a an additional”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “an additional”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kube et al (US 20200364250 A1, hereinafter Kube) in view of Phillips et al. (US 20210217104 A1, hereinafter Phillips).

Regarding Claim 1, Kube discloses a computing system comprising: a processor ([0034]: As shown in FIG. 2, in one embodiment, the recommendation server system 65 may include or be in communication with one or more processing elements 205 (also referred to as processors)) configured to: 
receive a request to generate a job recommendation for a user, wherein the request comprises a payload of user data ([0021]: The system may be configured such that a user need only provide basic identifying data, such as a user identifier and/or password (or such data may be automatically determined based metadata provided by the user's computing entity when requesting access to the system) to generate accurate and highly specialized job opening recommendations for the user; [0096]: Thus, the recommendations may be stored at the recommendation platform 100 such that they are easily accessible to users upon requesting the same. See also para [0063]), 
identify, a sequence of machine learning models for generating the job recommendation based on the request ([0066]: With reference now to Blocks 403 - 404 of FIG. 4, the recommendation platform 100 thereafter generates/trains one or more machine learning models based on the retrieved data) and 
generate a communication path that connects the sequence of machine learning models at a host platform (Fig. 2, communications interfaces 208; [0076]: Once the one or more department prediction models are generated and trained using the reduced data, the recommendation platform 100 executes the one or more department prediction models for each of a plurality of individual employees); 
identify, via execution of a machine learning model among the sequence of machine learning models, skill attributes of the user based on the payload of user data (Fig. 4, step 405, Skills-to-Posting Analysis; [0088]: In certain embodiments, the recommendation platform 100 may filter job openings-to-employee combinations for exact matches (e.g., the employee has at least all of the skills associated with a particular job opening)), 
wherein the processor inputs a job description of the user from the payload of user data into the machine learning model which outputs the skill attributes ([0087]: Upon retrieving skill data for employees (e.g., from employee profiles) and skill data for job openings (e.g., from job opening data), the recommendation platform 100 compares a plurality of employees' skills with skill requirements for a plurality of job openings, to identify job openings for which each of one or more of the employees are qualified. See para [0079]-[0089]); 
However, Kube does not explicitly teach “determine, via execution of another machine learning model among the sequence of machine learning models, a recommended job for the user, wherein the processor inputs the skill attributes identified by the machine learning model into the another machine learning model which outputs an identifier of the recommended job; and display, via a user interface, a description of the recommended job.”
On the other hand, in the same field of endeavor, Phillips teaches
determine, via execution of another machine learning model among the sequence of machine learning models, a recommended job for the user ([0156]: An employment recommendation component 354 may base a recommendation on user data 304 pertinent to the user request 334), wherein the processor inputs the skill attributes identified by the machine learning model into the another machine learning model which outputs an identifier of the recommended job ([0158]: An employment recommendation component 354 may base a recommendation on machine learning, pattern fitting, and/or at least one model based on user data 304… based on the model, the employment recommendation component 354 may generate a recommendation including an employment opportunity and/or position. See also para [0153]-[0165]); and 
display, via a user interface, a description of the recommended job ((Fig. 4B; [0225]: At block 454, logic may provide the recommendation message package for display, for example, via a user interface 212 as described with respect to FIG. 2. [0160]: A recommendation from an employment recommendation component 354 may include contact information for an employment opportunity, a link to a website for the employment opportunity, and/or other data to enable a customer to take advantage of an employment opportunity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kube to incorporate the teachings of Phillips to include “determine, via execution of another machine learning model among the sequence of machine learning models, a recommended job for the user, wherein the processor inputs the skill attributes identified by the machine learning model into the another machine learning model which outputs an identifier of the recommended job; and display, via a user interface, a description of the recommended job.”
	The motivation for doing so would be use models based on user similarities, as recognized by Phillips ([0158] of Phillips: For example, an employment recommendation component 354 may use a model including employment opportunities which a user similar to the user of the request 334 may be likely to interact with).

Regarding Claim 2, the combined teachings of Kube and Phillips disclose the computing system of claim 1.
Kube further teaches wherein the sequence of machine learning models comprise an ensemble that includes a natural language processing (NLP) algorithm and a decision tree algorithm ([0081]: The recommendation platform 100 utilizes natural language processing (NLP) and/or text mining from textual data within employee profiles to identify one or more employee skills identified therein; [Abstract]: The one or more predictive models and the one or more similarities scores are combined into a job recommendation algorithm utilized to generate one or more job recommendations for the user).

Regarding Claim 3, the combined teachings of Kube and Phillips disclose the computing system of claim 1.
Kube further teaches wherein the sequence of machine learning models comprise an ensemble that includes a natural language processing (NLP) algorithm and a clustering algorithm ([0081]: The recommendation platform 100 utilizes natural language processing (NLP) and/or text mining from textual data within employee profiles to identify one or more employee skills identified therein; [Abstract]: The one or more predictive models and the one or more similarities scores are combined into a job recommendation algorithm utilized to generate one or more job recommendations for the user).

Regarding Claim 4, the combined teachings of Kube and Phillips disclose the computing system of claim 1.
 Phillips further teaches wherein the another machine learning model comprises a collaborative filtering model that receives vectors output from two or more machine learning models among the sequence of machine learning models, and which outputs a vector that identifies the recommended job (Fig. 3, output data 322; [0157]: For example, an employment recommendation component 354 may selectively access and/or filter employment opportunities 320 based on historic interaction with those employment opportunities 320 by users with similar estimations of income flow, credit history, employment history, schedule, skill set, and/or another factor; ([0031]: A user interface 101 may display money flow 107 using text, numbers, and/or graphical representations).

Regarding Claim 5, the combined teachings of Kube and Phillips disclose the computing system of claim 1. 
Phillips further teaches wherein the processor is further configured to receive a schedule of work of the user ([0124]: An income priority indicator may be based on user input, a schedule for the income source), and determine, via execution of a an additional machine learning model among the sequence of machine learning models, a recommended change to the schedule of work of the user (Fig. 3A; [0171]: In further examples, a user setting may broaden recommendations to include employment opportunities 320 and/or available products 316 that would require a schedule change of the user).

Regarding Claim 6, the combined teachings of Kube and Phillips disclose the computing system of claim 1.
 Phillips further teaches wherein the processor is further configured to select a template description from among a plurality of template descriptions based on a job category of the recommend job, and insert a description of the recommended job into a blank space within the selected template description ([0062]: In interface 100E, a user interface 101 may receive an indication of a job title for a user employed by BigDataCo in the job field 135. A role or job title may be selected from a set of roles or job titles associated with an employer, such as via a drop-down menu, or be otherwise entered into window 133. See also para [0160]).

Regarding Claim 7, the combined teachings of Kube and Phillips disclose the computing system of claim 6. 
Phillips further teaches wherein the processor is configured to output the filled-in template via a mobile application and transmit the filled-in template via an electronic message (Fig. 1E; [0135]: Output data 322 may comprise at least one message, link, table, data cell, indicator, row, and/or other data structure including... employment recommendation 326. [0160]: A recommendation from an employment recommendation component 354 may include contact information for an employment opportunity, a link to a website for the employment opportunity, and/or other data to enable a customer to take advantage of an employment opportunity).

Regarding Claim 8, Kube discloses a method ([0006]: In accordance with a second aspect, a computer-implemented method for automatically generating job recommendations for one or more users is provided) comprising: 
receiving a request to generate a job recommendation for a user, wherein the request comprises a payload of user data ([0021]: The system may be configured such that a user need only provide basic identifying data, such as a user identifier and/or password (or such data may be automatically determined based metadata provided by the user's computing entity when requesting access to the system) to generate accurate and highly specialized job opening recommendations for the user; [0096]: Thus, the recommendations may be stored at the recommendation platform 100 such that they are easily accessible to users upon requesting the same. See also para [0063]); 
identifying a sequence of machine learning models for generating the job recommendation based on the request ([0066]: With reference now to Blocks 403 - 404 of FIG. 4, the recommendation platform 100 thereafter generates/trains one or more machine learning models based on the retrieved data) and 
generating a communication path that connects the sequence of machine learning models at a host platform (Fig. 2, communications interfaces 208; [0076]: Once the one or more department prediction models are generated and trained using the reduced data, the recommendation platform 100 executes the one or more department prediction models for each of a plurality of individual employees); 
identifying, via execution of a machine learning model among the sequence of machine learning models, skill attributes of the user based on the payload of user data, wherein the identifying the skill attributes comprises inputting a job description of the user from the payload of user data into the machine learning model which outputs the skill attributes; 
However, Kube does not explicitly teach “determining, via execution of another machine learning model among the sequence of machine learning models, a recommended job for the user, wherein the determining comprises inputting the skill attributes identified by the machine learning model into the another machine learning model which outputs an identifier of the recommended job; and displaying, via a user interface, a description of the recommended job.”
On the other hand, in the same field of endeavor, Phillips teaches
determining, via execution of another machine learning model among the sequence of machine learning models, a recommended job for the user (Fig. 4, step 405, Skills-to-Posting Analysis; [0088]: In certain embodiments, the recommendation platform 100 may filter job openings-to-employee combinations for exact matches (e.g., the employee has at least all of the skills associated with a particular job opening)), wherein the determining comprises inputting the skill attributes identified by the machine learning model into the another machine learning model which outputs an identifier of the recommended job ([0087]: Upon retrieving skill data for employees (e.g., from employee profiles) and skill data for job openings (e.g., from job opening data), the recommendation platform 100 compares a plurality of employees' skills with skill requirements for a plurality of job openings, to identify job openings for which each of one or more of the employees are qualified. See para [0079]-[0089]); and 
displaying, via a user interface, a description of the recommended job ((Fig. 4B; [0225]: At block 454, logic may provide the recommendation message package for display, for example, via a user interface 212 as described with respect to FIG. 2. [0160]: A recommendation from an employment recommendation component 354 may include contact information for an employment opportunity, a link to a website for the employment opportunity, and/or other data to enable a customer to take advantage of an employment opportunity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kube to incorporate the teachings of Phillips to include “determining, via execution of another machine learning model among the sequence of machine learning models, a recommended job for the user, wherein the determining comprises inputting the skill attributes identified by the machine learning model into the another machine learning model which outputs an identifier of the recommended job; and displaying, via a user interface, a description of the recommended job.”
The motivation for doing so would be use models based on user similarities, as recognized by Phillips ([0158] of Phillips: For example, an employment recommendation component 354 may use a model including employment opportunities which a user similar to the user of the request 334 may be likely to interact with).

Regarding Claim 9, the combined teachings of Kube and Phillips disclose the method of claim 8.
 Kube further teaches wherein the sequence of machine learning models comprise an ensemble that includes a natural language processing (NLP) algorithm and a decision tree algorithm ([0081]: The recommendation platform 100 utilizes natural language processing (NLP) and/or text mining from textual data within employee profiles to identify one or more employee skills identified therein; [Abstract]: The one or more predictive models and the one or more similarities scores are combined into a job recommendation algorithm utilized to generate one or more job recommendations for the user).

Regarding Claim 10, the combined teachings of Kube and Phillips disclose the method of claim 8.
Kube further teaches wherein the sequence of machine learning models comprise an ensemble that includes a natural language processing (NLP) algorithm and a clustering algorithm ([0081]: The recommendation platform 100 utilizes natural language processing (NLP) and/or text mining from textual data within employee profiles to identify one or more employee skills identified therein; [Abstract]: The one or more predictive models and the one or more similarities scores are combined into a job recommendation algorithm utilized to generate one or more job recommendations for the user).

Regarding Claim 11, the combined teachings of Kube and Phillips disclose the method of claim 8.
Phillips further teaches wherein the another machine learning model comprises a collaborative filtering model that receives vectors output from two or more machine learning models among the sequence of machine learning models, and which outputs a vector that identifies the recommended job (Fig. 3, output data 322; [0157]: For example, an employment recommendation component 354 may selectively access and/or filter employment opportunities 320 based on historic interaction with those employment opportunities 320 by users with similar estimations of income flow, credit history, employment history, schedule, skill set, and/or another factor; ([0031]: A user interface 101 may display money flow 107 using text, numbers, and/or graphical representations).

Regarding Claim 12, the combined teachings of Kube and Phillips disclose the method of claim 8.
 Phillips further comprising receiving a schedule of work of the user ([0124]: An income priority indicator may be based on user input, a schedule for the income source), and determining, via execution of a an additional machine learning model among the sequence of machine learning models, a recommended change to the schedule of work of the user (Fig. 3A; [0171]: In further examples, a user setting may broaden recommendations to include employment opportunities 320 and/or available products 316 that would require a schedule change of the user).

Regarding Claim 13, the combined teachings of Kube and Phillips disclose the method of claim 8.
 Phillips further teaches selecting a template description from among a plurality of template descriptions based on a job category of the recommend job, and inserting a description of the recommended job into a blank space within the selected template description ([0062]: In interface 100E, a user interface 101 may receive an indication of a job title for a user employed by BigDataCo in the job field 135. A role or job title may be selected from a set of roles or job titles associated with an employer, such as via a drop-down menu, or be otherwise entered into window 133. See also para [0160]).

Regarding Claim 14, the combined teachings of Kube and Phillips disclose the method of claim 13.
 Phillips further teaches wherein the displaying comprises at least one of outputting the filled-in template via a mobile application and transmitting the filled-in template via an electronic message (Fig. 1E; [0135]: Output data 322 may comprise at least one message, link, table, data cell, indicator, row, and/or other data structure including... employment recommendation 326. [0160]: A recommendation from an employment recommendation component 354 may include contact information for an employment opportunity, a link to a website for the employment opportunity, and/or other data to enable a customer to take advantage of an employment opportunity).

Regarding Claim 15, Kube discloses a non-transitory computer-readable medium comprising instructions ([0009]: In accordance with another aspect, a non-transitory computer-readable storage medium storing executable portions therein is provided) which when executed by a processor cause a computer to perform a method comprising: 
receiving a request to generate a job recommendation for a user, wherein the request comprises a payload of user data ([0021]: The system may be configured such that a user need only provide basic identifying data, such as a user identifier and/or password (or such data may be automatically determined based metadata provided by the user's computing entity when requesting access to the system) to generate accurate and highly specialized job opening recommendations for the user; [0096]: Thus, the recommendations may be stored at the recommendation platform 100 such that they are easily accessible to users upon requesting the same. See also para [0063]); 
identifying a sequence of machine learning models for generating the job recommendation based on the request ([0066]: With reference now to Blocks 403 - 404 of FIG. 4, the recommendation platform 100 thereafter generates/trains one or more machine learning models based on the retrieved data) and 
generating a communication path that connects the sequence of machine learning models at a host platform (Fig. 2, communications interfaces 208; [0076]: Once the one or more department prediction models are generated and trained using the reduced data, the recommendation platform 100 executes the one or more department prediction models for each of a plurality of individual employees); 
identifying, via execution of a machine learning model among the sequence of machine learning models, skill attributes of the user based on the payload of user data, wherein the identifying the skill attributes comprises inputting a job description of the user from the payload of user data into the machine learning model which outputs the skill attributes; 
However, Kube does not explicitly teach “determining, via execution of another machine learning model among the sequence of machine learning models, a recommended job for the user, wherein the determining comprises inputting the skill attributes identified by the machine learning model into the another machine learning model which outputs an identifier of the recommended job; and displaying, via a user interface, a description of the recommended job.”
On the other hand, in the same field of endeavor, Phillips teaches
determining, via execution of another machine learning model among the sequence of machine learning models, a recommended job for the user (Fig. 4, step 405, Skills-to-Posting Analysis; [0088]: In certain embodiments, the recommendation platform 100 may filter job openings-to-employee combinations for exact matches (e.g., the employee has at least all of the skills associated with a particular job opening)), wherein the determining comprises inputting the skill attributes identified by the machine learning model into the another machine learning model which outputs an identifier of the recommended job ([0087]: Upon retrieving skill data for employees (e.g., from employee profiles) and skill data for job openings (e.g., from job opening data), the recommendation platform 100 compares a plurality of employees' skills with skill requirements for a plurality of job openings, to identify job openings for which each of one or more of the employees are qualified. See para [0079]-[0089]); and 
displaying, via a user interface, a description of the recommended job ((Fig. 4B; [0225]: At block 454, logic may provide the recommendation message package for display, for example, via a user interface 212 as described with respect to FIG. 2. [0160]: A recommendation from an employment recommendation component 354 may include contact information for an employment opportunity, a link to a website for the employment opportunity, and/or other data to enable a customer to take advantage of an employment opportunity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kube to incorporate the teachings of Phillips to include “determining, via execution of another machine learning model among the sequence of machine learning models, a recommended job for the user, wherein the determining comprises inputting the skill attributes identified by the machine learning model into the another machine learning model which outputs an identifier of the recommended job; and displaying, via a user interface, a description of the recommended job.”
The motivation for doing so would be use models based on user similarities, as recognized by Phillips ([0158] of Phillips: For example, an employment recommendation component 354 may use a model including employment opportunities which a user similar to the user of the request 334 may be likely to interact with).

Regarding Claim 16, the combined teachings of Kube and Phillips disclose the non-transitory computer-readable medium of claim 15.
Kube further teaches wherein the sequence of machine learning models comprise an ensemble that includes a natural language processing (NLP) algorithm and a decision tree algorithm ([0081]: The recommendation platform 100 utilizes natural language processing (NLP) and/or text mining from textual data within employee profiles to identify one or more employee skills identified therein; [Abstract]: The one or more predictive models and the one or more similarities scores are combined into a job recommendation algorithm utilized to generate one or more job recommendations for the user).

Regarding Claim 17, the combined teachings of Kube and Phillips disclose the non-transitory computer-readable medium of claim 15.
Kube further teaches wherein the sequence of machine learning models comprise an ensemble that includes a natural language processing (NLP) algorithm and a clustering algorithm ([0081]: The recommendation platform 100 utilizes natural language processing (NLP) and/or text mining from textual data within employee profiles to identify one or more employee skills identified therein; [Abstract]: The one or more predictive models and the one or more similarities scores are combined into a job recommendation algorithm utilized to generate one or more job recommendations for the user).

Regarding Claim 18, the combined teachings of Kube and Phillips disclose the non-transitory computer-readable medium of claim 15.
 Phillips further teaches wherein the another machine learning model comprises a collaborative filtering model that receives vectors output from two or more machine learning models among the sequence of machine learning models, and which outputs a vector that identifies the recommended job (Fig. 3, output data 322; [0157]: For example, an employment recommendation component 354 may selectively access and/or filter employment opportunities 320 based on historic interaction with those employment opportunities 320 by users with similar estimations of income flow, credit history, employment history, schedule, skill set, and/or another factor; ([0031]: A user interface 101 may display money flow 107 using text, numbers, and/or graphical representations).

Regarding Claim 19, the combined teachings of Kube and Phillips disclose the non-transitory computer-readable medium of claim 15.
 Phillips further comprising receiving a schedule of work of the user ([0124]: An income priority indicator may be based on user input, a schedule for the income source), and determining, via execution of a an additional machine learning model among the sequence of machine learning models, a recommended change to the schedule of work of the user (Fig. 3A; [0171]: In further examples, a user setting may broaden recommendations to include employment opportunities 320 and/or available products 316 that would require a schedule change of the user).

Regarding Claim 20, the combined teachings of Kube and Phillips disclose the non-transitory computer-readable medium of claim 15.
 Phillips further teaches selecting a template description from among a plurality of template descriptions based on a job category of the recommend job, and inserting a description of the recommended job into a blank space within the selected template description ([0062]: In interface 100E, a user interface 101 may receive an indication of a job title for a user employed by BigDataCo in the job field 135. A role or job title may be selected from a set of roles or job titles associated with an employer, such as via a drop-down menu, or be otherwise entered into window 133. See also para [0160]), wherein the displaying comprises at least one of outputting the filled-in template via a mobile application and transmitting the filled-in template via an electronic message (Fig. 1E; [0135]: Output data 322 may comprise at least one message, link, table, data cell, indicator, row, and/or other data structure including... employment recommendation 326. [0160]: A recommendation from an employment recommendation component 354 may include contact information for an employment opportunity, a link to a website for the employment opportunity, and/or other data to enable a customer to take advantage of an employment opportunity).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168